TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00004-CV



                                    Chris Carpenter, Appellant

                                                   v.

                     First Texas Bancorp d/b/a First Texas Bank, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 10-078-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                                             ORDER


                Appellee has filed a notice with this Court informing us that a six-month automatic

stay of proceedings and tolling of deadlines under the Texas Rules of Appellate Procedure is in

place with respect to this cause until February 21, 2015 due to the designation of appellee’s insurer

as “impaired,” pursuant to Texas Insurance Code section 462.309. Finding sufficient evidence that

the statutory requirements of an automatic stay have been met and that the only remaining live

appellate deadline is the date for when this Court’s mandate shall issue, we hereby extend the date

for issuance of mandate until February 23, 2015 because February 21, 2015 falls on a Saturday.

                Additionally, appellee is hereby ordered to file a status report with this Court by

February 13, 2015 informing us as to whether the six-month stay has been extended by a court of

this state with jurisdiction over this cause of action.
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: September 12, 2014




                                                 2